DETAILED ACTION
This non-final rejection is responsive the application filed 12 June 2018.
Claims 1-20 are presently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 June 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 recites the limitation “adding or removing a first relationship … to a hotfile,” which contains a minor grammatical error. The Examiner suggests amending the limitation to read, “adding or removing a first relationship … to or from a hotfile.” Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  claim 12 recites the limitations “add or remove a first entity … to the hotfile” and “add or remove a first relationship … to the hotfile,” both of which contain a minor grammatical error. The Examiner suggests amending the limitations to read, “add or remove … to or from Appropriate correction is required.
Claim 19 recites similar limitations and are rejected for the same reasons as claim 12.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a graph module configured to store and update,” “an unsupervised machine learning engine programmed to perform [and] further configured to train … and output,” “a hotfile module configured to receive…, determine…, and cause” in claim 1; and “the hotfile module is further configured to determine” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se.
Because claims 1 and 2 are being interpreted under 35 U.S.C. § 112(f), they are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The Specification at paragraph [163] states, “Various aspects described herein may be embodied as a method, an apparatus, or as one or more computer-readable media storing computer-executable instructions. Accordingly, those aspects may take the form of an entirely hardware embodiment, an entirely software embodiment, an entirely firmware embodiment, or an embodiment combining software, hardware, and firmware aspects in any combination.”
Because independent claim 1 includes an embodiment that comprises non-statutory transitory software only, claim 1 is rejected as directed to non-statutory subject matter.
Dependent claims 2-6 do not remedy this issue and are rejected for the same reasons.
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-7, 11-14, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 11-14, and 18-20 of copending Application No. 16/006,618 in view of Zhan et al. (“A Loan Application Fraud Detection Method Based on Knowledge Graph and Neural Network,” March 2018, ICIAI, Assocation for Computing Machinery, pp. 111-115) (“Zhan”). 
This is a provisional nonstatutory double patenting rejection.

Instant application 16/006,559
Co-pending application 16/006,618
(Claim 1)
A system comprising: 

a graph module configured to store and update a graph comprising nodes and edges, wherein each node represents an entity type, and wherein each edge represents a relationship between two nodes; 


an unsupervised (see combination below) machine learning engine programmed to perform a decision-making process, the unsupervised machine learning engine further configured to: 




train the decision-making process based on historical data; and 


output, based on the trained decision-making process, a feature vector; 
a hotfile module configured to: 
receive current event data associated with the graph; 

determine, based on the feature vector and the trained decision-making process, an action to take with respect to the graph; and 

cause, a hotfile propagation engine, to execute the action.

(Claim 1)
A system comprising: 

a graph module configured to store and update a graph comprising nodes and edges, wherein each node represents an entity, wherein each entity is associated with one or more classifications, and wherein each edge represents a relationship between two entities; 

one or more machine learning engines configured to perform a respective decision-making process, wherein each of the one or more machine learning engines is associated with at least one of the one or more classifications, and wherein each machine learning engine is further configured to: 

train the respective decision-making process based on historical data associated with the one of the one or more classifications; 

receive new data associated with the graph; and determine, based on the new data and using the trained respective decision-making process, hotfile parameters; and 

a hotfile propagation engine configured to: 

determine, based on the hotfile parameters and historical hotfile data, an action to take with respect to a hotfile; and 

cause the action.

(Claim 2)
The system of claim 1, wherein the hotfile module is further configured to: 

determine one or more identities of one or more entities that correspond to hotfile parameters, wherein determining the action to take is further based on the one or more identities of the one or more entities.

(Claim 2)
The system of claim 1, wherein the hotfile propagation engine is further configured to: 

determine one or more identities of one or more entities that correspond to the hotfile parameters, wherein determining the action to take with respect to the hotfile is further based on the one or more identities of the one or more entities.  

(Claim 4)
The system of claim 1, wherein the action comprises one or more of: 

adding or removing a first entity that corresponds to a hotfile; 

adding or removing a first relationship between two entities of the one or more entities to the hotfile; or 

modifying permissions of nodes associated with one or more entities of the hotfile.  

(Claim 4)
The system of claim 1, wherein the action comprises one or more of: 

adding or removing a first entity of a plurality of entities to the hotfile; 

adding or removing a first relationship between two entities of the plurality of entities to the hotfile; or  -66-Patent ApplicationAttorney Docket No. 007131.01994 

modifying permissions of the hotfile associated with one or more entities of the plurality of entities.  

(Claim 5)
The system of claim 1, wherein the current event data is associated with a transaction between two entities of the graph.  

(Claim 5)
The system of claim 1, wherein the new data is associated with a transaction between two entities of the graph.  

(Claim 6)
The system of claim 5, wherein the historical data is associated with a plurality of transactions between entities of the graph.  

(Claim 6)
The system of claim 5, wherein the historical data is associated with a plurality of transactions between entities of the graph.  

(Claim 7)
A method comprising: 

determining data corresponding to one or more graph representations of a first plurality of entities, wherein the one or more graph representations indicate a plurality of relationships between at least two of the first plurality of entities, and wherein the one or more graph representations are unlabeled (see combination below); 

training, using the data corresponding to the one or more graph representations, an artificial neural network for machine learning executing on one or more computing devices, wherein the artificial neural network comprises a plurality of nodes, wherein the nodes are configured to process an input, and wherein the plurality of nodes are configured based on the one or more graph representations; 








determining a first graph representation comprising a second plurality of entities; determining a plurality of definitional functions corresponding to one or more of the second plurality of entities; and 


receiving, from the artificial neural network and based on the first graph representation and the plurality of definitional functions, output indicating a modification to a hotfile.

(Claim 7)
A method comprising: 

determining data corresponding to one or more graph representations of a first plurality of entities, wherein the one or more graph representations indicate a plurality of relationships between the first plurality of entities; 


training, for a first entity type, a first artificial neural network for machine learning executing on one or more first computing devices, wherein the first artificial neural network comprises a plurality of nodes, and wherein the plurality of nodes are configured based on a first portion of the data corresponding to the first entity type; training, for a second entity type, a second artificial neural network for machine learning executing on the one or more first computing devices, wherein the second artificial neural network comprises a second plurality of nodes, and wherein the second plurality of nodes are configured based on a second portion of the data corresponding to the second entity type; 

determining a first graph representation comprising a second plurality of entities, wherein the second plurality of entities comprises a first entity corresponding to the first entity type and a second entity corresponding to the second entity type; and 

receiving, from the first artificial neural network and the second artificial neural network and based on the first graph representation, output indicating a modification to a hotfile.

(Claim 11)
The method of claim 7, wherein the one or more graph representations are associated with one or more transactions between at least two of the plurality of entities.  

(Claim 11)
The method of claim 7, wherein the one or more graph representations are associated with one or more transactions between at least two of the plurality of entities.  

(Claim 12)
The method of claim 7, wherein the modification to the hotfile causes a hotfile propagation engine to: 

add or remove a first entity of the first plurality of entities to the hotfile; 

add or remove a first relationship between two entities of the first plurality of entities to the hotfile; or 

modify permissions of the hotfile associated with one or more entities of the first plurality of entities.

(Claim 12)
The method of claim 7, wherein the modification to the hotfile causes a hotfile propagation engine to: 

add or remove a first entity of the first plurality of entities to the hotfile; 

add or remove a first relationship between two entities of the first plurality of entities to the hotfile; or 

modify permissions of the hotfile associated with one or more entities of the first plurality of entities.
(Claim 13)
The method of claim 7, further comprising: 

determining a transaction between at least two entities of the first plurality of entities; and 

causing, based on the hotfile, rejection of the transaction.  

(Claim 13)
The method of claim 7, further comprising: 

determining a transaction between at least two entities of the first plurality of entities; and 

causing, based on the hotfile, rejection of the transaction.  

Claims 14 and 18-20 in the instant application and in the co-pending application are directed to an apparatus comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the apparatus to perform steps recited in claims 7 and 11-13 of the respective applications. 

Claim 1 and claim 7 of the instant application respectively recite “an unsupervised machine learning engine” and “training, using the data corresponding to the one or more graph representations, an artificial neural network for machine learning,” wherein “the one or more graph representations are unlabeled.” These limitations of unsupervised learning and use of unlabeled data for training is not explicitly recited in the co-pending application. However, Zhan discloses unsupervised machine learning and training a neural network using unlabeled data: “The training process is a scheduled job…. The steps are: 1) Extract borrower call data from loan transaction data warehouse; 2) Construct a Spark Graphx diagram; 3) Do aa random walk based on an enhanced Node2Vec algorithm and ave paths to a file; 4) Learn a Word2Vec model from the paths and save it to HDFS [Hadoop file system].” (Zhan).

Both Zhan and the co-pending application are directed to machine learning on graphically represented data. The co-pending application recites machine learning and graphically represented data but is inexplicit in recited unsupervised machine learning and using graphically represented, unlabeled data. However, Zhan teaches unsupervised machine learning and using graphically represented, unlabeled data. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine learning and graphically represented data in the co-pending application to utilize unsupervised machine learning and graphically represented, unlabeled data, as disclosed in Zhan, to yield predictable results of unsupervised machine learning. Further, doing so “has the following advantages: 1) it is hard to be faked by fraudsters; 2) features can be extracted automatically” (Zhan, p. 114, Section 6).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhan et al. (“A Loan Application Fraud Detection Method Based on Knowledge Graph and Neural Network,” March 2018, ICIAI, Assocation for Computing Machinery, pp. 111-115) (hereinafter “Zhan”).
Regarding claim 1, Zhan teaches a system comprising: 
a graph module configured to store and update a graph comprising nodes and edges, wherein each node represents an entity type, and wherein each edge represents a relationship between two nodes (Zhan, p. 112, Section 3, “The training process is a scheduled job, running on a Spark cluster. Its output, random walk path file and Word2Vec model, is saved to Hadoop file system(HDFS).” Zhan, p. 112, Section 4.1, “We get borrower’s call history data from a third-party provider, combining it with our loan transaction data to build a call network graph. All vertices are phones (of either the borrower or their contact), with calls made as connections. … we build filters: 1) remove well-known public service numbers, such as telecom providers; 2) set a number Ncontact, to only keep phone numbers with Ncontact or more borrowers as contacts.”);                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
an unsupervised machine learning engine programmed to perform a decision-making process (Zhan, p. 112, Section 3, “The training process is a scheduled job, running on a Spark cluster. Its output, random walk path file and Word2Vec model, is saved to Hadoop file system(HDFS). The steps are: 1) Extract borrower call data from loan transaction data warehouse; 2) Construct a Spark Graphx diagram; 3) Do a random walk based on an enhanced Node2Vec algorithm and save paths to a file; 4) Learn a Word2Vec model from the paths and save it to HDFS.” Zhan, p. 113, Section 4.3, “A random walk is used to learn a Word2Vec model. We choose Gensim Word2Vec lib because it supports incremental learning: new paths with new words that are not in the original model’s vocabulary can be incrementally learned.” Zhan, p. 113, Section 5.1, in one experiment, “we use the model alone to detect fraud.”), 
the unsupervised machine learning engine further configured to: 
train the decision-making process based on historical data (Zhan, p. 112, Section 4.1, “We get the borrower’s call history data from a third-party provider, combining it with our loan transaction data to build a call network graph.” Zhan, p. 113, Section 4.4, “The training process – generate a graph, complete random walk, learn the whole Word2Vec model, then predict – takes a lot of time.”); and 
output, based on the trained decision-making process, a feature vector (Zhan, p. 113, Section 4.2 and Figure 4, “The original Node2Vec path only contains vertex ID, meaning only graph structure is taken into account. Actually, vertex attributes, such as third-party credit score, sex, etc, can all be important. We will combine attributes to a long value, as Figure 4 shows. … The combined attribute value is put into the model path along with vertex ID, for example: (phone1, phone1_attr, phone2, phone2_attri…).”); 
a hotfile module configured to: 
receive current event data associated with the graph (Zhan, p. 113, Sections 4.3 and 4.4, “We choose Gensim Word2Vec lib because it supports incremental learning: new paths with new words that are not in the original model’s vocabulary can be incrementally learned. … during test or online implementation, load [the random walk path saved from the training phase] to a map with phone as key and path as value. Finally, for each of the new borrower’s contact phones, search the path from the map and append the new phone to the head of the path if found. If no path is found for the borrower, we would say we found no reason to reject the application.”); 
determine, based on the feature vector and the trained decision-making process, an action to take with respect to the graph (Zhan, p. 112, Section 3, “The online process is a scalable web service, providing Representational State Transfer (REST) API for fraud detection. The steps are: 1) Load random walk path from HDFS; 2) Do a simulated walk to get walk path; 3) Do incremental learning with the model learned from the training phase; 4) Predict likelihood of default for the borrower.”); and 
cause, a hotfile propagation engine, to execute the action (Zhan, p. 112, Section 3, “The online process is a scalable web service, providing Representational State Transfer (REST) API for fraud detection. The steps are: 1) Load random walk path from HDFS; 2) Do a simulated walk to get walk path; 3) Do incremental learning with the model learned from the training phase; 4) Predict likelihood of default for the borrower.”).  

Regarding claim 2, Zhan teaches the system of claim 1, wherein the hotfile module is further configured to: 
determine one or more identities of one or more entities that correspond to hotfile parameters, wherein determining the action to take is further based on the one or more identities of the one or more entities (Zhan, p. 113, Section 4.2, “The combined attribute is put into the model path along with vertex ID, for example: (phone1, phone1_attr, phone2, phone2_attr…).” Zhan, p. 113, Section 4.4 and Figure 5, “for each of the new borrower’s contact phones, search the path from the map and append the new phone to the head of the path if found. …  Take Figure 5 as an example, new incoming borrower_phone has contact phones 1 to N. There are 2 existing paths for contact_phone1…. Here, contact_phone1 does not belong to a borrower, hence it doesn’t appear in the paths. Then 2 new paths are created for the borrower_phone…. The same is applied to the rest of the contact phones.”).

Regarding claim 3, Zhan teaches the system of claim 1, wherein training the decision-making process based on the historical data comprises configuring one or more computer nodes of the unsupervised machine learning engine without external feedback, and wherein the historical data is unlabeled (Zhan, p. 112, Section 3, “The steps are: 1) Extract borrower call data from loan transaction data warehouse; 2) Construct a Spark Graphx diagram; 3) Do a random walk based on an enhanced Node2Vec algorithm and save paths to a file; 4) Learn a Word2Vec model from the paths and save it to HDFS.” Zhan, p. 112, Section 4.1, “We get borrower’s call history data from a third-party provider, combining it with our loan transaction data to build a call network graph. All vertices are phones (of either the borrower or their contact), with calls made as connections.” Zhan, p. 113, Section 4.2 and Figure 4, “The original Node2Vec path only contains vertex ID, meaning only graph structure is taken into account. Actually, vertex attributes, such as third-party credit score, sex, etc, can all be important. We will combine attributes to a long value, as Figure 4 shows. … The combined attribute value is put into the model path along with vertex ID, for example: (phone1, phone1_attr, phone2, phone2_attri…).”).

Regarding claim 4, Zhan teaches the system of claim 1, wherein the action comprises one or more of: 
adding or removing a first entity that corresponds to a hotfile (Zhan, p. 113, Section 4.4 and Figure 5, “for each of the new borrower’s contact phones, search the path from the map and append the new phone to the head of the path if found. …  Take Figure 5 as an example, new incoming borrower_phone has contact phones 1 to N. There are 2 existing paths for contact_phone1…. Here, contact_phone1 does not belong to a borrower, hence it doesn’t appear in the paths. Then 2 new paths are created for the borrower_phone…. The same is applied to the rest of the contact phones.”); 
adding or removing a first relationship between two entities of the one or more entities to the hotfile (Zhan, p. 113, Section 4.4 and Figure 5, “for each of the new borrower’s contact phones, search the path from the map and append the new phone to the head of the path if found. …  Take Figure 5 as an example, new incoming borrower_phone has contact phones 1 to N. There are 2 existing paths for contact_phone1…. Here, contact_phone1 does not belong to a borrower, hence it doesn’t appear in the paths. Then 2 new paths are created for the borrower_phone…. The same is applied to the rest of the contact phones.”); or 
modifying permissions of nodes associated with one or more entities of the hotfile (Zhan).

Regarding claim 5, Zhan teaches the system of claim 1, wherein the current event data is associated with a transaction between two entities of the graph (Zhan, p. 113, Section 4.4 and Figure 5, “for each of the new borrower’s contact phones, search the path [association with a transaction between two entities of the graph] from the map and append the new phone to the head of the path if found. If no path is found for the borrower, we would say we found no reason to reject the application. Take Figure 5 as an example, new incoming borrower_phone has contact phones 1 to N. There are 2 existing paths for contact_phone1…. Here, contact_phone1 does not belong to a borrower, hence it doesn’t appear in the paths. Then 2 new paths are created for the borrower_phone…. The same is applied to the rest of the contact phones.”).

Regarding claim 6, Zhan teaches the system of claim 5, wherein the historical data is associated with a plurality of transactions between entities of the graph (Zhan, p. 112, Section 4.1, “We get the borrower’s call history data from a third-party provider, combining it with our loan transaction data to build a call network graph. All vertices are phones (of either the borrower or their contact), with calls made as connections.”).

Regarding claim 7, Zhan teaches a method comprising: 
determining data corresponding to one or more graph representations of a first plurality of entities, wherein the one or more graph representations indicate a plurality of relationships between at least two of the first plurality of entities, and wherein the one or more graph representations are unlabeled (Zhan, p. 112, Section 4.1, “We get borrower’s call history data from a third-party provider, combining it with our loan transaction data to build a call network graph. All vertices are phones (of either the borrower or their contact), with calls made as connections. … we build filters: 1) remove well-known public service numbers, such as telecom providers; 2) set a number Ncontact, to only keep phone numbers with Ncontact or more borrowers as contacts.”); 
training, using the data corresponding to the one or more graph representations, an artificial neural network for machine learning executing on one or more computing devices, wherein the artificial neural network comprises a plurality of nodes, wherein the nodes are configured to process an input, and wherein the plurality of nodes are configured based on the one or more graph representations (Zhan, p. 111, Abstract, “This paper proposes a new way to extract features automatically from a borrower’s phone network graph using neural networks.” Zhan, p. 112, Section 3, “The training process is a scheduled job, running on a Spark cluster. Its output, random walk path file and Word2Vec model, is saved to Hadoop file system(HDFS). The steps are: 1) Extract borrower call data from loan transaction data warehouse; 2) Construct a Spark Graphx diagram; 3) Do a random walk based on an enhanced Node2Vec algorithm and save paths to a file; 4) Learn a Word2Vec model from the paths and save it to HDFS.”); 
determining a first graph representation comprising a second plurality of entities (Zhan, p. 113, Section 4.4 and Figure 5, “for each of the new borrower’s contact phones, search the path from the map and append the new phone to the head of the path if found. If no path is found for the borrower, we would say we found no reason to reject the application. Take Figure 5 as an example, new incoming borrower_phone has contact phones 1 to N. There are 2 existing paths for contact_phone1…. Here, contact_phone1 does not belong to a borrower, hence it doesn’t appear in the paths. Then 2 new paths are created for the borrower_phone…. The same is applied to the rest of the contact phones.”); 
determining a plurality of definitional functions corresponding to one or more of the second plurality of entities (Zhan, p. 112, Section 3, “The online process is a scalable web service, providing Representational State Transfer (REST) API for fraud detection. The steps are: 1) Load random walk path from HDFS; 2) Do a simulated walk to get walk path; 3) Do incremental learning with the model learned from the training phase; 4) Predict likelihood of default for the borrower.” Zhan, p. 113, Section 4.4, “during test or online implantation, load [the random walk path saved during the training phase] to a map with phone as key and path as value. Finally, for each of the new borrower’s contact phones, search the path from the map and append the new phone to the head of the path if found.”); and 
receiving, from the artificial neural network and based on the first graph representation and the plurality of definitional functions, output indicating a modification to a hotfile (Zhan, p. 112, Section 3, “The online process is a scalable web service, providing Representational State Transfer (REST) API for fraud detection. The steps are: 1) Load random walk path from HDFS; 2) Do a simulated walk to get walk path; 3) Do incremental learning with the model learned from the training phase; 4) Predict likelihood of default for the borrower [receiving output].” Zhan, p. 113, Section 4.4, “All the concatenated paths of one borrower’s phone [example of indication of a modification to a hotfile] are sent to do an incremental Word2Vec learning. Then we can get the N most similar borrower’s phones to calculate the new phone’s default weight (Woverdue-) with the [disclosed formula, see p. 113, Section 4.4].”).

Regarding claim 8, Zhan teaches the method of claim 7, further comprising: 
determining the modification to the hotfile based on the first graph representation, the plurality of definitional functions, and historical hotfile data (Zhan, p. 113, Section 4.4, “First, save the random walk path during the training phase. Then, during test or online implantation, load it to a map with phone as key and path as value. Finally, for each of the new borrower’s contact phones, search the path from the map and append the new phone to the head of the path if found.” Zhan, p. 113, Section 4.4, “All the concatenated paths of one borrower’s phone are sent to do an incremental Word2Vec learning. Then we can get the N most similar borrower’s phones to calculate the new phone’s default weight (Woverdue-) with the [disclosed formula, see p. 113, Section 4.4].”).

Regarding claim 9, Zhan teaches the method of claim 7, wherein a first definitional function of the plurality of definitional functions indicates a degree of relationship between a first entity of the second plurality of entities and a second entity of the second plurality of entities (Zhan, p. 113, Section 4.4, “during test or online implantation, load [the random walk path saved during the training phase] with phone as key and path as value. Finally, for each of the new borrower’s contact phones, search the path from the map and append the new phone to the head of the path if found [a first definitional function indicates a degree of relationship between a first entity of the second plurality of entities and a second entity of the second plurality of entities].”).  

Regarding claim 10, Zhan teaches the method of claim 7, wherein training the artificial neural network comprises providing, to the artificial neural network, data comprising the one or more graph representations, and wherein the data is unlabeled (Zhan, pp. 112-113, Sections 4.2 and 4.3, “Node2Vec is chosen for random walk. … A random walk is used to learn a Word2Vec model.”).

Regarding claim 11, Zhan teaches the method of claim 7, wherein the one or more graph representations are associated with one or more transactions between at least two of the plurality of entities (Zhan, p. 112, Section 4.1, “We get the borrower’s call history data from a third-party provider, combining it with our loan transaction data to build a call network graph. All vertices are phones (of either the borrower or their contact), with calls made as connections.”).

Regarding claim 13, Zhan teaches the method of claim 7, further comprising: 
determining a transaction between at least two entities of the first plurality of entities; and causing, based on the hotfile, rejection of the transaction (Zhan, p. 113, Section 4.4, “If no path is found for the borrower, we would say we found no reason to reject the application.” It is therefore implicit that there may be a reason to reject the application if there is a path found for the borrower.).

Regarding claims 14-18 and 20, claims 14-18 and 20 are directed to an apparatus comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the apparatus to perform the method recited in claims 7-11 and 13, respectively. Therefore, the rejection to claims 7-11 and 13 is applied to claims 14-18 and 20.
In addition, Zhan teaches that the “training process is a scheduled job, running on a Spark cluster,” and the “online process is a scalable web service, providing Representational State Transfer (REST) API for fraud detection” (Zhan, p. 112, Section 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhan in view of Tselykh et al. (“Web Service for Detecting Credit Card Fraud in Near Real-Time,” September 2015, SIN ’15, ACM, 4 pages) (hereinafter “Tselykh”).
Regarding claim 12, Zhan teaches the method of claim 7, wherein the modification to the hotfile causes a hotfile propagation engine to: 
add or remove a first entity of the first plurality of entities to the hotfile (Zhan, p. 113, Section 4.4 and Figure 5, “for each of the new borrower’s contact phones, search the path from the map and append the new phone to the head of the path if found. …  Take Figure 5 as an example, new incoming borrower_phone has contact phones 1 to N. There are 2 existing paths for contact_phone1…. Here, contact_phone1 does not belong to a borrower, hence it doesn’t appear in the paths. Then 2 new paths are created for the borrower_phone…. The same is applied to the rest of the contact phones.”); 
add or remove a first relationship between two entities of the first plurality of entities to the hotfile (Zhan, p. 113, Section 4.4 and Figure 5, “for each of the new borrower’s contact phones, search the path from the map and append the new phone to the head of the path if found. …  Take Figure 5 as an example, new incoming borrower_phone has contact phones 1 to N. There are 2 existing paths for contact_phone1…. Here, contact_phone1 does not belong to a borrower, hence it doesn’t appear in the paths. Then 2 new paths are created for the borrower_phone…. The same is applied to the rest of the contact phones.”); or 
Zhan does not explicitly disclose the method, wherein the modification to the hotfile causes a hotfile propagation engine to:
…
modify permissions of the hotfile associated with one or more entities of the first plurality of entities. 
However, Tselykh teaches the method, wherein the modification to the hotfile causes a hotfile propagation engine to:
modify permissions of the hotfile associated with one or more entities of the first plurality of entities (Tselykh, p. 2, Section 2.2.3, “Allow to blacklist fraudulent purchasers by blocking specific credit card numbers, specific IP addresses, specific email domains, specific countries, cities, or regions. Global filters are either static or dynamic, they deal both with business rules (e.g. to reject payments from a particular country), and with abnormal activity detection (IP address).”). 
Both Zhan and Tselykh are directed to implementing an anti-fraud service accessible via REST API, which works in near real-time and employs machine learning algorithms. It would have been obvious to modify the modification to the hotfile in Zhan to include modifying permissions of the hotfile, as disclosed in Tselykh. Doing so provides “early identification of errors in payment details [which] can save CPU resources and prevent noise masking of a learning model” (Tselykh, p. 2, Section 2.2.1).

Regarding claim 19, claim 19 is directed to an apparatus comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the apparatus to perform the method recited in claim 12. Therefore, the rejection to claim 12 is applied to claim 19.
In addition, Zhan teaches that the “training process is a scheduled job, running on a Spark cluster,” and the “online process is a scalable web service, providing Representational State Transfer (REST) API for fraud detection” (Zhan, p. 112, Section 3).











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akoglu et al. ("Graph-based Anomaly Detection and Description: A Survey," 28 April 2014, arXiv:1404.4679v2 [cs.SI], pp. 1-68) (“Akoglu”) discloses a survey “to provide a general, comprehensive, and structured overview of the state-of-the-art methods for anomaly detection in data represented as graphs” (Akoglu, p. 1, Abstract).
Monamo et al. (“Unsupervised Learning for Robust Bitcoin Detection,” 2016, IEEE, pp. 129-134) (“Monamo”) is directed to an unsupervised learning method “to detect fraudulent activity in Bitcoin transactions,” where users are represented as nodes and transactions as edges (Monamo; p. 129, Abstract; p. 130, Section III-A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487. The examiner can normally be reached Monday thru Friday, 10:00AM-6:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124